Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 6/3/2022 has been considered by the Examiner.

Double Patenting Rejection


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 6, 8, 9, 10, 11, 13, 14, 15, 17, 18, 19, and 20 of U.S. Patent No. 10,761,795 in view of Taylor et al. (US 20017/0228201 A1) “Taylor”.

Independent claims 1, 8, and 15 in U.S. Patent No. 10,761,795 include:

configuring printer settings for a printer
determining at least one printing profile scope comprising a plurality of printer drivers;
 determining at least one printing profile for the printer based on the at least one printing profile scope;
 wherein the at least one printing profile is applicable to the plurality of printer drivers; and
presenting the at least one printing profile.


U.S. Patent No. 10,761,795 does not explicitly teach using Software-as-a-Service for the deployment of the plurality of printer drivers and the at least one printing profile.

However, Taylor teaches that Software-as-a-Service can be used to deploy printer drivers and a printing profile ("SOFTWARE-AS-A-SERVICE DEPLOYMENT OF PRINTER DRIVERS AND PRINTER PROFILES" [TITLE]).

The printer drivers and profile in U.S. Patent No. 10,761,795 can be modified by Taylor to deploy the printer drivers and profile using software-as-a-service.

The motivation for the combination is provided by Taylor.  An “increasingly prevalent model of software licensing and delivery is known as software-as-a-service (SaaS). In the SaaS model, software is centrally hosted and delivered on demand, for example, over the Internet.” [0004]…to avoid the time consuming process of installing printer drivers and configuring printer profiles [0005].

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claims are rejected.

Furthermore, claims dependent upon the independent claims are matched limitation-by-limitation shown in the following table.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


17/666,161
US 10,761,795 B2
1. A method for configuring printer settings for a printer, comprising: determining at least one printing profile scope comprising a plurality of printer drivers; determining at least one printing profile for the printer based on the at least one printing profile scope, wherein the at least one printing profile is applicable to the plurality of printer drivers; and utilizing software-as-a-service deployment of the plurality of printer drivers and the at least one printing profile.
1. A method for configuring, via a website, printer settings for a printer, comprising: determining a printer driver for the printer; determining at least one printing profile scope of a set of printing profile scopes that includes the printer driver, wherein the at least one printing profile scope includes a plurality of printer drivers; determining at least one printing profile for the printer based on the at least one printing profile scope, wherein the at least one printing profile is applicable to the plurality of printer drivers; and presenting the at least one printing profile. 
   
2. The method of claim 1, further comprising determining a selected printing profile from the at least one printing profile. 

    2. The method of claim 1, further comprising determining a selected printing profile from the at least one printing profile. 


    3. The method of claim 1, wherein determining the at least one printing profile comprises determining the at least one printing profile from a data structure based on the printer driver. 

3. The method of claim 1, wherein each of the printing profile scopes is indicated based on a set of operating systems, one operating system, a system configuration, a set of manufacturers, or one manufacturer. 

    4. The method of claim 1, wherein each of the printing profile scopes is indicated based on a set of operating systems, one operating system, a system configuration, a set of manufacturers, or one manufacturer. 

4. The method of claim 1, wherein the at least one printing profile is applicable to multiple printer drivers in accordance with a corresponding printing profile scope. 

5. The method of claim 1, wherein the at least one printing profile is applicable to multiple printer drivers in accordance with a corresponding printing profile scope. 

5. The method of claim 1, wherein the at least one printing profile includes printer settings for one or more printing options. 

    6. The method of claim 1, wherein the at least one printing profile includes printer settings for one or more printing options. 


    7. The method of claim 1, further comprising creating, via the website, a printing profile, wherein creating the printing profile comprises determining, from a second set of printing profile scopes, a printing profile scope associated with the printing profile. 

6. The method of claim 1, wherein the printing profile is compatible with printer drivers from different manufacturers. 

    8. The method of claim 1, wherein the printing profile is compatible with printer drivers from different manufacturers. 

7. The method of claim 1, wherein the printing profile is compatible with multiple printer drivers for multiple printer models. 

    9. The method of claim 1, wherein the printing profile is compatible with multiple printer drivers for multiple printer models. 
   
8. A computing device, comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory, wherein the instructions are executable to: determine at least one printing profile scope comprising a plurality of printer drivers; determine at least one printing profile for the printer based on the at least one printing profile scope, wherein the at least one printing profile is applicable to the plurality of printer drivers; and utilize software-as-a-service deployment of the plurality of printer drivers and the at least one printing profile.
    10. A computing device, comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory, wherein the instructions are executable to: determine a printer driver for a printer; determine at least one printing profile scope of a set of printing profile scopes that includes the printer driver, wherein the at least one printing profile scope includes a plurality of printer drivers; determine at least one printing profile for the printer based on the at least one printing profile scope, wherein the at least one printing profile is applicable to the plurality of printer drivers; and present the at least one printing profile. 

9. The computing device of claim 8, wherein the instructions are executable to determine a selected printing profile from the at least one printing profile. 

    11. The computing device of claim 10, wherein the instructions are executable to determine a selected printing profile from the at least one printing profile. 


    12. The computing device of claim 10, wherein the instructions are executable to determine the at least one printing profile from a data structure based on the printer driver. 

10. The computing device of claim 8, wherein each of the printing profile scopes is indicated based on a set of operating systems, one operating system, a system configuration, a set of manufacturers, or one manufacturer. 

    13. The computing device of claim 10, wherein each of the printing profile scopes is indicated based on a set of operating systems, one operating system, a system configuration, a set of manufacturers, or one manufacturer. 

11. The computing device of claim 8, wherein the at least one printing profile is applicable to multiple printer drivers in accordance with a corresponding printing profile scope. 

    14. The computing device of claim 10, wherein the at least one printing profile is applicable to multiple printer drivers in accordance with a corresponding printing profile scope. 

12. The computing device of claim 8, wherein the at least one printing profile includes printer settings for one or more printing options. 

    15. The computing device of claim 10, wherein the at least one printing profile includes printer settings for one or more printing options. 


    16. The computing device of claim 10, comprising executable instructions to create, via a website, a printing profile, wherein creating the printing profile comprises determining, from a second set of printing profile scopes, a printing profile scope associated with the printing profile. 

13. The computing device of claim 8, wherein the printing profile is compatible with printer drivers from different manufacturers. 

    17. The computing device of claim 10, wherein the printing profile is compatible with printer drivers from different manufacturers. 

14. The computing device of claim 8, wherein the printing profile is compatible with multiple printer drivers for multiple printer models. 

18. The computing device of claim 10, wherein the printing profile is compatible with multiple printer drivers for multiple printer models. 

15. A non-transitory tangible computer-readable medium, comprising: code for causing a computing device to determine at least one printing profile scope comprising a plurality of printer drivers; code for causing the computing device to determine at least one printing profile for the printer based on the at least one printing profile scope, wherein the at least one printing profile is applicable to the plurality of printer drivers; code for causing the computing device to utilize software-as-a-service deployment of the plurality of printer drivers and the at least one printing profile.
    19. A non-transitory tangible computer-readable medium, comprising: code for causing a computing device to determine a printer driver for a printer; code for causing the computing device to determine at least one printing profile scope of a set of printing profile scopes that includes the printer driver, wherein the at least one printing profile scope includes a plurality of printer drivers; code for causing the computing device to determine at least one printing profile for the printer based on the at least one printing profile scope, wherein the at least one printing profile is applicable to the plurality of printer drivers; and code for causing the computing device to present the at least one printing profile. 

16. The computer-readable medium of claim 15, further comprising code for causing the computing device to determine a selected printing profile from the at least one printing profile. 

    20. The computer-readable medium of claim 19, further comprising code for causing the computing device to determine a selected printing profile from the at least one printing profile. 




Claim Rejections - 35 USC

No 35 USC §102 or §103 rejections are applied at this time.

Allowable Subject Matter

Claims 1-16 would be allowable if the Double Patenting rejection is overcome.

The most relevant prior art is Wada et al. (US 2007/0216939 A1).  Wada does not teach: 
determining at least one printing profile for the printer based on the at least one printing profile scope, wherein the at least one printing profile is applicable to the plurality of printer drivers.
Wada fails to directly anticipate or render the above underlined limitations obvious (to be used with other claimed limitations).

Relevant Prior Art
Selvaraj (US 2008/0180699 A1)
Abstract

A universal print driver allows an application program to print to any printer available on a network without the user having to perform the configuration that is required in conventional printing arrangements. The universal print driver includes functionality for performing printing device discovery to determine printing devices that are available to process print data. The universal print driver allows users to manage options and settings for printing devices through the universal print driver. The universal print driver may also be configured with a "best fit" matching function that selects an available printing device to process print data that has characteristics that most closely match user-specified characteristics. The universal print driver generates a graphical user interface that allows users to view printing devices available to process print data and to select options and settings for printing devices.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785. The examiner can normally be reached Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675